Citation Nr: 0030585	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-40 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Medical Center (MC) in Houston, Texas


THE ISSUE

Entitlement to VA outpatient dental treatment and related 
dental appliances under the provisions of 38 C.F.R. § 17.123b 
(1995), redesignated as 38 C.F.R. § 17.163 (1996).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to June 
1964.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1997 when it was remanded for 
further evidentiary and procedural development.

In September 2000, the veteran submitted a VA Form 9-Appeal 
to the Board of Veterans' Appeals.  On this form, he checked 
a box to indicate that he desired to present testimony before 
a Member of the Board at a hearing held at the local RO.  
There is nothing on the form or in any other correspondence 
explaining the checkmark or tending to show good cause for a 
second hearing.  Because the veteran had previously perfected 
his appeal to the Board regarding the issue reflected on the 
title page, and because he has already been afforded a 
videoconference hearing before a Member of the Board in 
August 1997 as evidenced by the transcript which is of 
record, his intention in submitting the form again is 
unclear.  

The veteran has a right to a hearing on appeal before a 
Member of the Board.  38 U.S.C.A. §§ 7102, 7105, 7107; 
38 C.F.R. § 20.700.  Customarily, a second Board hearing 
regarding any particular issue would be warranted only under 
unique circumstances, such as the discovery of new evidence 
about which the veteran had not previously testified.  Also 
customarily, to request a second hearing, a motion showing 
good cause for another hearing should be submitted to the 
Board for a ruling.  Under these circumstances, as the 
veteran's intention is unclear and as he has already been 
provided with a Board hearing, the Board declines to construe 
the checkmark he made on the VA Form 9 as a motion for a 
second hearing in the absence of a more affirmative 
expression of his desire to have a second hearing.  If the 
veteran actually desires another hearing regarding the issue 
set forth on the title page of this decision, he is hereby 
informed of the necessity for clarifying his desires and of 
the procedure for requesting a second hearing on appeal.


REMAND

The veteran claims entitlement to outpatient dental treatment 
consisting of having an existing set of dentures fitted to 
his mouth.  The dentures were apparently provided to the 
veteran during a 1977 VA hospitalization.  He claims that the 
dentures have never fit properly and that he cannot use them.  
He further claims that he attempted to make appointments with 
the VA dental service after his discharge from the hospital 
but was unable to do so.

In the December 1997 remand, the Board set out the applicable 
law and regulations governing the veteran's claim for 
outpatient dental treatment.  Essentially, governing 
regulation provides that "the Chief of the VA Dental Service 
may authorize outpatient dental care which is reasonably 
necessary to complete treatment of a nonservice-connected 
dental condition which was begun while the veteran was 
receiving VA authorized hospital care."  38 C.F.R. § 17.163.  
As outlined in the remand, the issue governing the outcome of 
the veteran's claim is one of an essentially medical nature:  
whether additional outpatient treatment consisting of either 
refitting or replacing the veteran's dentures represents the 
reasonably necessary completion of the dental treatment 
initiated during the 1977 VA hospitalization.  

Because the Board is not competent or qualified to render a 
decision regarding questions of a medical nature, the remand 
instructed the MC to utilize appropriate medical expertise in 
adjudicating whether additional dental treatment was 
necessary to complete the dental treatment initiated during 
the veteran's 1977 VA hospitalization.  After resolving that 
medical question, the MC was then instructed to specifically 
apply the provisions of 38 C.F.R. § 17.163 to the veteran's 
claim.  

Review of the record subsequent to the December 1997 remand 
reveals that the MC accomplished the evidentiary development 
requested in the remand and issued a Supplemental Statement 
of the Case to the veteran.  However, it does not appear that 
the requirements of 38 C.F.R. § 17.163 have been followed in 
the adjudication of the veteran's claim.  Although the VA 
dentist who reviewed the veteran's claim is an oral and 
maxillofacial surgeon who clearly has the requisite medical 
expertise to make a determination of the sort outlined above, 
it is unclear whether the Chief of the VA Dental Service 
reviewed or approved the denial of the veteran's claim as 
required by the regulation.  Furthermore, there is no 
discussion in either the dentist's written explanation or the 
Supplemental Statement of the Case as to whether additional 
outpatient treatment consisting of either refitting or 
replacing the veteran's dentures represents the reasonably 
necessary completion of the dental treatment initiated during 
the 1977 VA hospitalization.  Rather, the written explanation 
of record appears to be focused upon the veteran's lack of 
eligibility for outpatient dental treatment generally under 
the provisions of 38 C.F.R. § 17.161, which is not at issue 
here.  

The MC is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the MC has fully complied with the Board's order 
to provide the veteran with a dental examination.  It is the 
resolution of the medical question posed by the facts of this 
case and due process explanation owed to the veteran for the 
denial of his claim that remain to be accomplished in order 
to fulfill the Board's previous remand.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the MC for the 
following development:

1.  The veteran's claims file should be 
forwarded to a VA dentist with 
appropriate expertise for review.  The 
dentist should form a specific answer to 
the medical question of whether 
additional outpatient treatment 
consisting of either refitting or 
replacing the veteran's dentures 
represents the reasonably necessary 
completion of the dental treatment 
initiated during the 1977 VA 
hospitalization.  A complete rationale 
for the conclusion reached should be 
provided in writing.

2.  After the development requested above 
has been completed, the MC should again 
review the record, rendering a 
determination as to the veteran's 
eligibility for the dental care he is 
seeking.  The Chief of the VA Dental 
Service should sign the ultimate 
authorization or denial of authorization 
for the outpatient dental care sought by 
the veteran.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


